Citation Nr: 1211638	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for recurrent ear infections.

3.  Entitlement to service connection for a right ankle disorder, including as secondary to an already service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 0 percent (i.e., noncompensable) rating then assigned for the Veteran's left knee disability and denied additional claims for service connection for hearing loss, tinnitus, recurrent ear infections, hypertension and a right ankle disorder.

A March 2008 RO decision, during the pendency of the appeal, increased the rating for the instability component of the left knee disability from 0 to 10 percent retroactively effective from December 9, 2005, the date of receipt of this claim.

A July 2008 RO decision also assigned a separate 10 percent rating for the degenerative arthritis component of the left knee disability, also retroactively effective from December 9, 2005, the date of receipt of this claim. 

The Veteran continued to appeal, requesting even higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded). 

That July 2008 RO decision also, in part, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating, also retroactively effective from the date of receipt of the claim on December 9, 2005.  The Veteran responded by appealing for a higher initial rating for this condition.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


An October 2008 RO decision denied a still additional claim for a total disability rating based on individual unemployability (TDIU).  And since the TDIU claim was at least partly predicated on the service-connected disabilities for which the Veteran was requesting higher ratings in this appeal, the TDIU claim was a derivative of those other increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

In September 2010, the Board denied the claims for service connection for bilateral hearing loss, tinnitus, recurrent ear infections, a right ankle disorder, and hypertension.  The Board also denied the claim for ratings higher than 10 percent for the instability and degenerative arthritis of the left knee, but instead remanded the claim for a higher rating for the PTSD and the derivative TDIU claim to the RO for further development and consideration.

In the meantime, the Veteran appealed that Board decision, as concerning the claims it had denied, to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  And in a June 2011 Order, granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied entitlement to service connection for tinnitus, recurrent ear infections, and a right ankle disorder.  The Court remanded these claims to the Board for further development and readjudication in compliance with the instructions in the Joint Motion.

The Joint Motion acknowledged the Veteran affirmatively had abandoned his appeal for higher initial ratings for his left knee disability and for service connection for bilateral sensorineural hearing loss and hypertension.  The Joint Motion also acknowledged the Court did not have jurisdiction to consider the claims for a higher initial rating for the PTSD and a TDIU since the Board had remanded those claims instead of denying them.  See Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  See also Tyrues v. Shinseki, 23 Vet. App. 166, 180 (2009); Acosta v. Principi, 18 Vet. App. 53, 59 (2004).

And as concerning these claims that are again before the Board, back from the Court, they are being remanded to the RO for further development before being readjudicated.


REMAND

The Veteran's service treatment records (STRs) show no complaints, treatment or diagnosis of tinnitus.  There is mention however in an August 1971 clinical note that he had had three ear infections while in Vietnam, although he was okay now, his ears benign, tympanic membranes (ear drums) intact, and no exudate.  His military service ended in March 1972.

The report of an April 1972 VA compensation examination, so the month after, indicates he had some bleeding from his right ear following extraction of his wisdom teeth, but that the relationship between the teeth extractions and hemorrhage was not forthcoming.  His ears appeared normal on examination.  There was no mention of tinnitus or a recurrence of the ear infections he had experienced while in service.

In fact, there are no indications he had complaints of tinnitus or recurrent ear infections even for many ensuing years.

A March 2006 VA treatment record indicates he reported gradual-onset hearing loss and communication difficulties.  He also complained of constant bilateral tinnitus and outer-ear infections since Vietnam, so since his service, but on objective physical examination his ear canals and tympanic membranes were intact, and he had normal middle ear function.  The examiner diagnosed mild-to-moderate sensorineural hearing loss bilaterally.  So the Veteran's post-service medical records show he first referred to tinnitus and recurrent ear infections in March 2006, some 34 years after separating from service.

During his November 2006 VA audiological evaluation, the Veteran reported that he believes he gets ear infections from water in his ears and that he dries them out with cotton swabs.  He reported noticing "cricket" sounds in his ears since 1971, so since service.  The examiner, however, did not diagnose any condition involving recurrent ear infections.  Moreover, the examiner determined the Veteran's tinnitus was less likely than not related to noise exposure in service because he had normal hearing upon leaving service and had had significant occupational and recreational noise exposure in the intervening 30 years since service.

As concerning his claim for a right ankle disorder, the Veteran is not alleging he had this disorder while in service or even within some specified timeframe after his discharge from service.  Instead, he claims that he fell and broke his right ankle as a result of the functional impairment attributable to his already service-connected left knee disability - including especially on account of the consequent weakness and instability in this knee, which alleges is what precipitated that and other falls that led to this ankle disability.

So his claims for tinnitus and recurrent ear infections are premised on the notion that he began experiencing these conditions while in service, i.e., that they were directly incurred in service, and that he has continued to experience them during the many years since his discharge from service.  Whereas his claim for the right ankle disability is predicated on the alternative premise that it is secondary to his already service-connected left knee disability.

Concerning the former, establishing entitlement to direct service connection requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he at least has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish chronicity (permanency) of disease or injury in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or simple use of the word "chronic."  Subsequent manifestations of the same disease or injury at any later date, however remote, are service connected unless clearly attributable to intercurrent causes or factors.  38 C.F.R. § 3.303(b).

If, however, chronicity of disease or injury in service is not established or legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007).  See, too, 38 C.F.R. § 3.159(a)(1) and (a)(2) and Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the Board readily conceded when previously adjudicating these claims, tinnitus, since a noise in the ear such as ringing, buzzing, roaring or clicking, is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  So, too, did the Board readily acknowledge the same for the claimed recurrent ear infections.  And although the Court-granted Joint Motion suggested the Board had impermissibly rejected the Veteran's lay testimony concerning having experienced continuous tinnitus and recurrent ear infections since service, on the premise that he had not shown continuous treatment, rather than symptoms, which is the essence of 38 C.F.R. § 3.303(b), in actuality the Board did not make any such finding, inference or implication.  Instead, the Board determined his lay testimony concerning this, although competent, was not also credible so as to in turn ultimately have equal or more probative value than the other evidence discussed.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board cited the complete absence of any relevant complaint, not necessarily treatment, for so relatively long after service as one of the reasons for discounting the credibility of his lay testimony.  So the Board made this critical distinction, but which the Joint Motion simply failed to acknowledge, misinterpreted or misconstrued.  And as support for this proposition, the Board cited to Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  Hence, this was just one of the reasons the Board discredited the Veteran's lay testimony of supposedly having experienced continuous tinnitus and recurrent ear infections since service.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999) (The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, so medical and lay, and the evaluation of its competency and credibility to in turn assess its ultimate probative value in relation to the other relevant evidence).

That is to say, the Board did not in fact merely equate the absence of any documented treatment for so relatively long after service - such as would be reflected in medical treatment records - as conclusive indication the Veteran had not experienced any relevant symptoms continuously since service.  Indeed, to the contrary, the Board even cited to some of the very same cases against doing this that were mentioned in the Joint Motion, not the least of which was Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

This other evidence the Board also considered in determining the etiology of the Veteran's tinnitus, including especially insofar as its purported relationship to his military service, included a VA medical examiner's opinion concluding it was more likely than not that the tinnitus instead was due to post-service noise exposure, so noise the Veteran had been subjected to since service in other capacities in his civilian life.

Similarly, the Joint Motion posited that the Board had failed to properly assess whether the evidence of record demonstrated a continuity of symptomatology for the Veteran's claimed recurrent ear infections in concluding he had not established he had a diagnosed underlying disability to account for these recurring infections.  The Joint Motion pointed out that his post-service VA treatment records include references to ongoing ear problems.  In particular, in March 2006, he reported that he had had outer ear infections since Vietnam; there also was a May 2008 VA diagnosis of otitis externa; and there was a February 2009 report of complaints and recurrent ear pain.

The Joint Motion also noted that Board seemingly had contradicted itself by finding the Veteran was competent to have experienced ongoing difficulty hearing and recurrent ear infections, while at the same time ultimately finding that he was not competent to diagnose ear infections or a recurrent, chronic condition based on ear infections because he lacked the medical expertise to render such a medical diagnosis.  The Joint Motion surmised this is potentially prejudicial to the Veteran's claim as if he is found competent to identify ear infections, then he is also competent to report their continuity since service.

Still further, according to the Joint Motion, the Board failed to provide an adequate statement of reasons or bases when explaining its finding that the Veteran's statements regarding the cause of his fall were competent, but outweighed by the examination reports of just "mild" instability.  The Joint Motion indicated it is the Veteran's credibility that is at issue not his competency


It also found that, while the Board noted that VA medical examination documented mild instability (and finding that the medical evidence of mild instability outweighed the Veteran's statements regarding severity), it overlooked the fact that the same examination noted instability, weakness, falling, stiffness, giving away, incapacitating knee pain, and the inability to stand or walk for more than a few minutes or yards.

Lastly, the Joint Motion agreed the Board failed to explain its reliance on the November 2006 VA examiner's statement that the record did not contain enough documentary evidence to prove that the Veteran's service connected 
left-knee disability caused such a fall, as reason for his right ankle disability.  The Joint Motion made particular note of the fact that the examiner did not opine that the left knee disability could not have caused such a fall, but instead that the record lacked objective, documentary support of that specific theory of causation.  But such documentary proof is not required.  38 U.S.C.A. § 5107(b).

In light of the Veteran's lay statements and these noted inadequacies, the Board finds that another VA examination and opinion are needed prior to readjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule appropriate VA compensation examinations for additional medical nexus opinions regarding the etiology of the Veteran tinnitus, recurrent ear infections, and right ankle disability, especially in terms of the likelihood (very likely, as likely as not, or unlikely) his tinnitus and recurrent ear infections are directly related or attributable to his military service or date back to his service and the likelihood (very likely, as likely as not, or unlikely) his right ankle disability is secondarily related to his service, as either caused or aggravated by his already service-connected left knee disability.

In making these necessary determinations, the examiner must remain mindful of the Veteran's lay testimony of having purportedly experienced continuous tinnitus and recurrent ear infections since service, and his claim that his left knee disability - in particular, the instability and weakness associated with this disability, caused him to fall and, in turn, injure his right ankle.  He is competent to make these proclamations.  The Board eventually will have to assess the credibility of his lay testimony concerning this to determine whether his lay testimony is ultimately probative in relation to other evidence in the file, including the prior VA compensation examiners that have provided their medical nexus opinions..

This term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

To facilitate providing these necessary medical opinions, the claims file, including a complete copy of this remand and the Joint Motion, must be made available to and reviewed by the designated examiner so the opinion is fully informed.  All necessary diagnostic testing and evaluation should be performed and all findings reported in detail.

The examiner must discuss the underlying medical rationale for the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, per chance, the examiner is unable to provide these requested opinions, such as without resorting to mere speculation, it is essential he discuss why an opinion on etiology cannot be provided - such as by specifying whether additional evidence or other procurable data would enable him to comment more definitively or whether the limits of medical knowledge have been exhausted, there are several possible etiologies with none more prevalent than the other, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, merely saying he cannot comment will not suffice.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims for service connection for tinnitus, recurrent ear infections, and right ankle disability in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


